         Case 1:18-cv-04705-LMM Document 46 Filed 03/04/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JUAN FERNANDEZ,

               Plaintiff,

       vs.                                               CIV. ACTION NO.1:18-cv-04705

SITA INFORMATION NETWORKING                              The Honorable Leigh Martin May
COMPUTING USA, INC., d/b/a SITA;
and KERRY BRACKEN, individually,

               Defendants.

                                  JOINT STATUS REPORT

       COME NOW Plaintiff Juan Fernandez and Defendants SITA Information

Networking Computing USA, Inc., and Kerry Bracken (collectively, “Parties”) and

submit this Joint Status Report pursuant to the Court’s February 4, 2020 Order. On

January 31, 2020, the Parties filed the Notice of Settlement and Request for Stay,

notifying the Court of a settlement (in principle) and requesting a stay of litigation

pending completion and execution of settlement documents. (Doc. no. 44). For

good cause shown, the Court granted the stay and ordered the Parties to file a

status report within five (5) days of the execution of the settlement agreement or

March 4, 2020, whichever date is earlier. (Doc. no. 45). Since that time, the

Parties have endeavored to complete the necessary settlement documents. Counsel

                                                Page 1 of 4
 Fernandez v. SITA Information Networking Computing USA, Inc., and Bracken, Civ. Action No. 1:18-cv-04705
                                            Joint Status Report
         Case 1:18-cv-04705-LMM Document 46 Filed 03/04/20 Page 2 of 4




are still drafting the settlement documents and anticipate having the settlement

documents finalized and executed within the next thirty (30) days.

       Respectfully submitted, this 4th day of March, 2020.

                                MOLDEN & ASSOCIATES

                                 /s/ T. Orlando Pearson
                                REGINA S. MOLDEN
                                Georgia Bar No. 515454
                                T. ORLANDO PEARSON
                                Georgia Bar No. 180406
                                Peachtree Center – Harris Tower, Suite 1245
                                233 Peachtree Street, NE
                                Atlanta, Georgia 30303
                                (404) 324-4500
                                (404) 324-4501 (facsimile)
                                Email: rmolden@moldenlaw.com
                                Email: topearson@moldenlaw.com

                                Counsel for Plaintiff Juan Fernandez




                      [SIGNATURE ON THE FOLLOWING PAGE]


                                                Page 2 of 4
 Fernandez v. SITA Information Networking Computing USA, Inc., and Bracken, Civ. Action No. 1:18-cv-04705
                                            Joint Status Report
        Case 1:18-cv-04705-LMM Document 46 Filed 03/04/20 Page 3 of 4




                               CHAMBERLAIN HRDLICKA WHITE WILLIAMS &
                               AUGHTRY

                                /s/ Annette A. Idalski (with permission of Counsel)
                               ANNETTE A. IDALSKI
                               Georgia Bar No. 005559
                               PETER N. HALL
                               Georgia Bar No. 141376
                               KYLE D. WINNICK
                               Georgia Bar No. 412797
                               191 Peachtree Street, NE, 46th Floor
                               Atlanta, Georgia 30303-1747
                               (404) 658-5386
                               Email: annette.idalski@chamberlainlaw.com
                               Email: peter.hall@chamberlainlaw.com
                               Email: kyle.winnick@chamberlainlaw.com

                               Counsel for Defendants




                                               Page 3 of 4
Fernandez v. SITA Information Networking Computing USA, Inc., and Bracken, Civ. Action No. 1:18-cv-04705
                                           Joint Status Report
         Case 1:18-cv-04705-LMM Document 46 Filed 03/04/20 Page 4 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JUAN FERNANDEZ,

               Plaintiff,

       vs.                                               CIV. ACTION NO.1:18-cv-04705

SITA INFORMATION NETWORKING                              The Honorable Leigh Martin May
COMPUTING USA, INC., d/b/a SITA;
and KERRY BRACKEN, individually,

               Defendants.

                 LOCAL RULE AND SERVICE CERTIFICATION

       The undersigned certifies that this document has been prepared in

accordance with the Local Rules and that the foregoing Joint Status Report has

been filed with the Clerk using the CM/ECF system which will notify to the

attorney(s) of record.

       Respectfully submitted, this 4th day of March, 2020.

                                    MOLDEN & ASSOCIATES

                                     /s/ T. Orlando Pearson
                                    T. ORLANDO PEARSON
                                    Georgia Bar No. 180406




                                                Page 4 of 4
 Fernandez v. SITA Information Networking Computing USA, Inc., and Bracken, Civ. Action No. 1:18-cv-04705
                                            Joint Status Report
